ROGERS, Circuit Judge.
This is a collision case, and the action is brought to recover for the death of the plaintiff’s testatrix, occasioned by defendant’s negligence. At the time the collision occurred the deceased was riding in an automobile. She was sitting on the back seat at the time of the accident in the company of her sister-in-law. The circumstances attending the collision appear in the cases of Lehigh Valley Railroad Co. v. Kilmer, 231 Fed. 628, — C. C. A. -, and Lehigh Valley Railroad Co. v. Emens, 231 Fed. 636, - C. C. A. - recently decided in this court, and the principles therein announced govern this case.
Judgment affirmed.